DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
This office action is responsive to the amendment filed on 01/25/2021. As directed by the amendment: claims 1 has been amended, claims 32-97 have been cancelled and claim 101 has been added. Thus, claims 1-31 and 98-101 are presently pending in this application.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “wherein the first and second opposed surfaces bounded by first and second opposed edges” which should be “wherein the first and second opposed surfaces are bounded by first and second opposed edges”.  Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “each of the plurality of apertures is formed from a multi-directional slit”. Claim 1 already recites a “multi-directional slit”, so it is unclear if the multi-directional slit of claim 9 is the same as recited in claim 1 or different that that recited in claim 1. If the multi-directional slit is different than that recited in claim 1, it is unclear how each of the plurality of apertures can be formed from the different multi-directional slit when at least one of the plurality of apertures is formed from the multi-directional slit of claim 1. For examination purposes, the claim will be interpreted as “each of the plurality of apertures is formed from [[a]] the multi-directional slit”. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 99 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 99 recites “each multi-directional slit defines a path having a midpoint and ends, the ends separated by a tangent line extending through the midpoint of the path, the ends of each multi-directional slit spaced apart .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 01/25/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102 has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 01/25/2021, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 103 has been withdrawn. Upon further consideration, The Office agrees with applicant that it would not be obvious to modify Troxel (US 2007/0250164 A1) with Pederson (US 2011/0251602 A1). This is because there is no motivation in Pederson to modify the slit of Troxel and the substitution of the slit of Pederson for the one in Troxel is not obvious since the slits are cut into entirely different devices used for entirely different purposes. 
Allowable Subject Matter
Claims 1, 6-8, 10-18, 23, 26-31, 98, and 100-101 are allowed.
Claims 2-5, 19-22, 24, and 25 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, fails to teach or render obvious, a soft tissue graft comprising: processed tissue material having first and second opposed surfaces, wherein the first surface comprises a plurality of apertures, at least one of the plurality of apertures formed from a multi-directional slit in the first surface, the multi-directional slit defining a path having a middle segment including a midpoint of the path and end segments extending from the middle segment and including ends of the path, each end segment forming an obtuse angle with the middle segment such that the ends are separated by a tangent line extending through the midpoint of the path and tangential to the middle segment at the midpoint of the path, the ends being spaced apart from the tangent line. The closest prior art references include Troxel (US 2007/0250164 A1), Anderson et al. (US 2011/0251602 A1), Pederson (US 2011/0251602 A1), and Markman (US 2015/0209128 A1).
Troxel teaches of a soft tissue graft comprising: processed tissue material having first and second opposed surfaces, wherein the first surface comprises a plurality of apertures, at least one of the plurality of apertures formed from a multi-directional slit in the first surface, the multi-directional slit defining a path having a middle segment including a midpoint of the path and end segments extending from the middle segment and including ends of the path, each end segment forming an obtuse angle with the middle segment such that the ends are separated by, the ends being spaced apart from a tangent line (see fig. 4A). Troxel fails to teach the tangent line extending through the midpoint of the path and tangential to the middle segment at the midpoint of the path.

Pederson teaches of a multi-directional slit in a first surface, the multi-directional slit defining a path having a middle segment including a midpoint of the path and end segments extending from the middle segment and including ends of the path, each end segment forming an obtuse angle with the middle segment such that the ends are separated by a tangent line extending through the midpoint of the path and tangential to the middle segment at the midpoint of the path, the ends being spaced apart from the tangent line (see fig. 7). Pederson fails to teach a soft tissue graft having processed tissue material and furthermore, as explained above, it would not be obvious to one of ordinary skill in the art to modify Troxel with Pederson.
Markmana teaches of a multi-directional slit in the first surface, the multi-directional slit defining a path having a middle segment including a midpoint of the path and end segments extending from the middle segment and including ends of the path, each end segment forming an obtuse angle with the middle segment such that the ends are separated by, the ends being spaced apart from a tangent line (see fig. 1B). Markmana fails to teach the tangent line extending through the midpoint of the path and tangential to the middle segment at the midpoint of the path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771